If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


LAKINA CRISWELL,                                                     UNPUBLISHED
                                                                     July 28, 2022
               Plaintiff-Appellant,

v                                                                    No. 355626
                                                                     Wayne Circuit Court
AVIS RENT A CAR SYSTEM, LLC, and                                     LC No. 19-007669-NF
MICHIGAN AUTOMOBILE INSURANCE
PLACEMENT FACILITY,

               Defendants-Appellees.


Before: M. J. KELLY, P.J., and MURRAY and BORRELLO, JJ.

PER CURIAM.

       Plaintiff appeals as of right the final order granting defendant, Avis Rent a Car System,
LLC’s, motion for summary disposition under MCR 2.116(C)(10). 1 We affirm.

                                 I. FACTUAL BACKGROUND

        This case arises out of an automobile accident. Plaintiff’s cousin, Pandora Hamilton, was
driving a vehicle she rented from defendant, and had picked plaintiff up to go shopping. As they
were driving, Hamilton told plaintiff she was feeling sick and needed to go “to the ER because she
said her [blood] pressure was up.” They switched seats and plaintiff began driving Hamilton to
the hospital. During the journey, plaintiff was involved in a collision with another vehicle.
Plaintiff requested defendant pay personal protection insurance (PIP) benefits to her, but defendant
refused because plaintiff was not a party to, nor was she an authorized driver on, the rental
agreement.

       Plaintiff filed a complaint alleging breach of contract for defendant’s unreasonable refusal
to pay PIP benefits. After discovery, defendant moved the trial court for summary disposition


1
  Defendant, the Michigan Automobile Insurance Placement Facility (MAIPF), was previously
dismissed from the action.


                                                -1-
pursuant to MCR 2.116(C)(10), arguing that plaintiff was precluded from obtaining PIP benefits
by MCL 500.3113(a), because she unlawfully operated the rental vehicle without defendant’s
authority or permission. The trial court, after a hearing, granted defendant’s motion for summary
disposition and dismissed plaintiff’s claim for PIP benefits, holding that plaintiff “was an
unauthorized driver of the . . . rental vehicle such that her use and operation of the rental vehicle
constituted an unlawful taking pursuant to MCL 500.3113(a) and the . . . Rental Agreement thereby
disqualifying Plaintiff from recovering [PIP] benefits against [defendant].” This appeal followed.

                                  II. STANDARD OF REVIEW

       We review de novo a trial court’s decision to grant or deny summary disposition. Varela
v Spanski, 329 Mich App 58, 68; 941 NW2d 60 (2019). The de novo standard of review means
we review the issues independently, without deference to the trial court’s decision. Washington v
Washington, 283 Mich App 667, 671; 770 NW2d 908 (2009) (citation omitted).

        A trial court may grant a motion for summary disposition under MCR 2.116(C)(10) when
the evidence, viewed in the light most favorable to the nonmoving party, shows there is no genuine
issue as to any material fact and the moving party is entitled to judgment as a matter of law. West
v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). The moving party can satisfy its
burden of showing there is no genuine issue of material fact by: (1) submitting evidence that
negates an essential element of the nonmoving party’s claim or (2) demonstrating that the
nonmoving party’s evidence cannot establish an essential element of the nonmoving party’s claim
or defense. Quinto v Cross & Peters Co, 451 Mich 358, 361-362; 547 NW2d 314 (1996). Once
the moving party meets that burden, the burden shifts to the nonmoving party to submit evidence
establishing there is a genuine issue of material fact. Id. at 362, citing Neubacher v Globe
Furniture Rentals, 205 Mich App 418, 420; 522 NW2d 335 (1994).

                                   III. LAW AND ANALYSIS

       Plaintiff argues the trial court erred in granting defendant’s motion for summary disposition
because she did not unlawfully take the rental vehicle.

       The Michigan no-fault provides in relevant part:

                A person is not entitled to be paid [PIP] benefits for accidental bodily injury
       if at the time of the accident any of the following circumstances existed:

       (a) The person was willingly operating or willingly using a motor vehicle or
       motorcycle that was taken unlawfully, and the person knew or should have known
       that the motor vehicle or motorcycle was taken unlawfully. [MCL 500.3113(a)]

As can be seen, MCL 500.3113(a) has three elements: (1) plaintiff was willingly operating the
rental vehicle; (2) the rental vehicle was taken unlawfully; and (3) plaintiff knew, or should have
known, that the motor vehicle was taken unlawfully.

        “Unlawfully” means “contrary to Michigan law,” Spectrum Health Hosps v Farm Bureau
Mut Ins Co, 492 Mich 503, 516-517; 821 NW2d 117 (2012), meaning that “any person who takes
a vehicle contrary to a provision of the Michigan Penal Code . . . has taken the vehicle unlawfully


                                                 -2-
for purposes of MCL 500.3113(a).” Spectrum, 492 Mich at 509. Put another way, “[b]ecause a
taking does not have to be larcenous to be unlawful, the phrase ‘taken unlawfully’ in MCL
500.3113(a) applies to anyone who takes a vehicle without the authority of the owner.” Id., at 518.

       “[T]ake” means to get something into one’s hands or possession through a
       voluntary act. This would necessarily involve either a transfer of possession or
       control of an object from one person to another or the gaining of possession or
       control of an unattended object that is not in anyone’s control or possession. [Henry
       Ford Health Sys v Esurance Ins Co, 288 Mich App 593, 600; 808 NW2d 1 (2010)
       (internal citation omitted).]


        The trial court properly granted summary disposition to defendant because, under MCL
500.3113(a), the undisputed material facts show that plaintiff was not entitled to PIP benefits as
an unauthorized driver. First, plaintiff willingly operated the rental vehicle. MCL 500.3113(a).
Plaintiff testified that she “suggested” driving because of Hamilton’s condition. There is no
evidence plaintiff was coerced or forced into driving the vehicle; rather the record indicates she
voluntarily drove the vehicle.

          Second, the rental vehicle was taken unlawfully. MCL 500.3113(a). As noted above,
“take” means “to get something into one’s hands or possession through voluntary act,” Henry
Ford, 288 Mich App at 600, and requires one to gain “possession or control of an object” from
another person. Id. Likewise, “the phrase ‘taken unlawfully’ in MCL 500.3113(a) applies to
anyone who takes a vehicle without the authority of the owner,” regardless of whether that taking
is larcenous. Spectrum, 492 Mich at 518. Here, plaintiff had possession and control of the vehicle
because she was driving the vehicle. As the trial court stated, the owner of the vehicle was
defendant, not Hamilton, and defendant did not give plaintiff express or implied authority to drive
the vehicle. This conclusion is further supported by the language in the rental agreement, which
expressly states that no “additional drivers are allowed without prior written consent.” Therefore,
it is irrefutable that plaintiff took the rental vehicle unlawfully.

       Third, evidence shows that plaintiff knew, or should have known, the vehicle was taken
unlawfully. MCL 500.3113(a). Plaintiff testified she knew it was a rental vehicle because
Hamilton’s vehicle had been in the repair shop. Therefore, plaintiff reasonably knew, or should
have known, that driving the rental vehicle would be unlawful.

        In seeking to avoid this conclusion, plaintiff argues that, unlike in Spectrum, 492 Mich at
516-517, she did not knowingly take the vehicle because she did not know that it was unlawful to
do so under the exigent circumstances she was facing at the time. However, plaintiff does not cite
any authority establishing an “exigent circumstances” exception to MCL 500.3113(a), and the
Supreme Court has clearly stated that “MCL 500.3113(a) applies to anyone who takes a vehicle
without the authority of the owner.” Spectrum, 492 Mich at 518. In addition, as discussed above,
plaintiff’s testimony establishes that she knew she lacked authority to drive the rental car.

        Plaintiff also seeks to distinguish Spectrum on the basis that unlike in Spectrum, there were
no express statements to plaintiff that she could not drive Hamilton’s rental vehicle. However,
plaintiff’s argument ignores that there is no requirement for the vehicle owner to make an express


                                                -3-
statement regarding plaintiff’s authority or lack thereof. Instead, “MCL 500.3113(a) applies to
anyone who takes a vehicle without the authority of the owner.” Spectrum, 492 Mich at 518.
Additionally, plaintiff operates on the assumption that this grant of authority would have had to
come from Hamilton, but fails to recognize that it is the authority of the owner (defendant) not the
renter (Hamilton) that matters.2

       Plaintiff also contends that because she was not a party to the rental contract and was never
given a copy of the contract to read, defendant somehow authorized her to drive its rental vehicle.
Aside from the fact this argument is largely unsupported, plaintiff’s position, if anything, provides
additional support for the conclusion that she was not a party to the rental contract, and therefore
had no authority to drive the rental vehicle. In addition, a rental agreement provision excluding
additional drivers can serve as an express prohibition against taking a vehicle for the purposes of
MCL 500.3113(a).

       Affirmed.



                                                              /s/ Michael J. Kelly
                                                              /s/ Christopher M. Murray
                                                              /s/ Stephen L. Borrello




2
  Plaintiff relies on Rambin v Allstate Ins Co, 495 Mich 316; 852 NW2d 34 (2014), superseded by
statute as stated in Ahmed v Tokio Marine Am Ins Co, 337 Mich App 1, 25; 972 NW2d 860 (2021),
to argue that the circumstances justified her driving the rental vehicle. However, in addition to the
fact that Rambin was superseded by statute, plaintiff’s argument is belied by the fact she did not
have authority from defendant to drive the rental vehicle. Indeed, plaintiff testified that she knew
the vehicle was a rental and not one owned by Hamilton.



                                                -4-